Citation Nr: 1003572	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-23 199 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 for renal failure in July 2001, claimed as the result 
of medications administered by a VA outpatient clinic.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

In June 2008, the Board remanded this matter to the RO via 
the AMC for due process considerations and to issue the 
Veteran a Statement of the Case, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  In August 2008, an appeal to 
the Board regarding this issue was submitted by the Veteran. 

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's acute renal failure was not proximately caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.  The Veteran does not have a 
current chronic renal disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of treatment at a VAMC are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the version of 38 U.S.C.A. § 1151 in effect for claims 
filed prior to October 1, 1997, "[w]here any veteran suffers 
an injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

This version of the statute was interpreted by VA regulations 
as requiring a showing of evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, see Brown v. Gardner, 
513 U.S. 115 (1994).  The United States Supreme Court 
(Supreme Court), in affirming the Court's decision, held that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See, Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date that the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  In 
particular, section (c)(3) of 38 C.F.R. § 3.358 was amended 
to remove the "fault" requirement which was struck down by 
the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."  

Under the amended version of 38 C.F.R. § 3.358, compensation 
is precluded where disability:  (1)  is not causally related 
to VA hospitalization or medical or surgical treatment, 
(2)  is merely coincidental with the VA hospitalization or 
medical or surgical treatment, (3)  is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4)  is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 C.F.R. 
§ 3.358(b), (c) (effective prior to October 1, 1997).  

Congress, however, subsequently amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997 (as in 
this case), to preclude benefits in the absence of evidence 
of VA carelessness, negligence, lack of proper skill, error 
in judgment, or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that, where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from VA hospitalization or medical or 
surgical treatment.  Id.  

Effective September 2, 2004, the regulations pertaining to 
claims for 38 U.S.C.A. § 1151 benefits filed on or after 
October 1, 1997 were amended.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA received this claim in July 2004.  As noted above, the 
amended version of 38 U.S.C.A. § 1151 has added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  

The Veteran contends that he suffered from acute renal 
failure in July 2001 due to treatment he received at the 
Beaumont, Texas VA Medical Center (the VAMC at issue in this 
case) from April 2001 to July 2001.  Specifically, the 
Veteran contends that the Celebrex prescribed by the VAMC for 
his arthritis caused the renal failure.

In July 2001, the Veteran was admitted to Memorial Herman 
Baptist Orange Hospital with a diagnosis of renal failure.  
He was transferred to the VAMC for further evaluation and 
treatment with an admission diagnosis of acute renal failure 
and hyperkalemia.  It was noted that the Veteran was started 
on anti-hypertensive medication in April 2001.

The July 2001 VAMC discharge summary indicated that the 
likely cause of the acute renal failure was multifactorial, 
including Ace inhibitors (Lisinopril) combined with 
dehydration, with likely contribution from non-steroidal 
anti-inflammatory drugs (NSAIDs).  The summary noted that, 
during the hospitalization, the Veteran's condition 
significantly improved with intravenous hydration and 
discontinuance of the ACE inhibitors, diuretics, and NSAIDs.

In August 2007, the Veteran was afforded a VA medical 
examination pursuant to this claim.  The examiner noted the 
Veteran's claim that the acute renal failure in July 2001 was 
caused by the VAMC prescription of Celebrex for arthritis.  
The Veteran reported that his kidney function returned while 
hospitalized in July 2001, and that he has had full renal 
function with no chronic medical conditions since that time.  
He reported no current chronic renal condition.  

The Veteran reported no incontinence, no difficulty with his 
urinary stream, no surgeries or recurrent urinary tract 
infections, no renal colic, no acute nephritis, no drainage 
procedures, and no hospitalizations after the original 
admission in July 2001.  He was not on diet therapy or 
dialysis and did not have to see a nephrologist.  The Veteran 
reported some chronic health problems including arthritis and 
hypertension, but none of the reported problems were related 
to his acute renal insufficiency.  The examiner noted that 
there are no known residual effects of the renal failure in 
2001.

The August 2007 VA examiner assessed that the Veteran's renal 
failure in 2001 resolved with no complications or sequelae.  
The examiner noted the 2001 hospital records indication that 
the acute renal failure was "likely due to Lisinopril which 
was started eight months ago.  The patient has been on 
Celebrex for over six months and ASA for over a year, less 
likely.  The patient also has some element of dehydration 
with poor p.o. intake which contributed to his acute renal 
failure.  Discontinued Lisinopril, Celebrex, and ASA.  
Aggressive IV hydration."

The VA examiner noted that the etiology of the 2001 acute 
renal failure is unknown, citing that once all medications 
were discontinued, the renal function returned to normal with 
no further complications.  The VA examiner stated, "I feel 
that it is less likely than not that the Veteran's renal 
failure is related or aggravated by erroneously prescribing 
Celebrex for his arthritis as the Veteran does not have renal 
failure.  ...  I feel that there were several medications that 
as indicated above could have contributed to this so I feel 
that it would have to be mere speculation at this point on 
which medication actually caused his renal failure.  However, 
all symptoms resolved once the medication was discontinued 
and he has no chronic or current conditions."

The Veteran in this case does not contend that his disability 
or disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, § 
1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) disability or additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) that there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation "is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

Simply stated, the statutory prerequisites for compensation 
under 38 U.S.C.A. § 1151 have not been met.  The evidence of 
record has failed to establish that the Veteran has a current 
renal disability, or that there was either an unforeseeable 
event or carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care.  The medical opinion cited above provides 
highly probative evidence against this claim, outweighing the 
statements of the Veteran regarding causality. 

Beyond the above, it is important for the Veteran to 
understand that even if the Board conceded that this prior 
disability was caused by this medication, this would not, in 
and of itself, provide a basis to find negligence, which is 
not indicated in any of the medical records, including the 
medical opinion obtained in this case. 

Accordingly, the preponderance of the evidence is against the 
appellant's claim, and compensation for acute renal failure 
in July 2001 under 38 U.S.C.A. § 1151 is not warranted.  As 
such, the Board finds no reasonable basis upon which to 
predicate a grant of the benefits sought on appeal.

The Board also finds that the post-service medical record, as 
a whole, provides highly probative evidence against this 
claim, clearly indicating that the requirements of 
compensation under 38 U.S.C.A. § 1151 for a claim filed after 
October 1997 are not met.  In fact, the Board finds that the 
treatment records cited above provide evidence against such a 
finding, outweighing the Veteran's statements to the VA.

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the post-service treatment 
records provide evidence against this claim, failing to 
indicate that the requirements of the statute in this case 
have been met.  There is simply no indication of a problem 
associated with the Veteran's treatment that resulted in a 
current chronic disability or that was unforeseeable or the 
result of negligence, outweighing the Veteran's statement 
that there was some form of problem.    

In this case, there is no basis in the record to assume that 
the Veteran has a current renal disability.  Further, it is 
not clear from the record that the medication caused the 
problem in question, which resolved in July 2001 with no 
complications or sequelae. 

For the above reasons, the preponderance of the evidence 
supports the conclusion that entitlement to compensation 
under 38 U.S.C.A. § 1151 for acute renal failure in July 2001 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulation.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).

Duty to notify and to assist

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran was 
afforded a VA examination in August 2007.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


